2021 IL App (1st) 210163-U
                                             No. 1-21-0163
                                     Order filed November 24, 2021
                                                                                        Fourth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 ROBERT MORTON,                                                  )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellant,                                  )   Cook County.
                                                                 )
     v.                                                          )   No. 15 CH 8013
                                                                 )
 GLENVIEW STATE BANK, and LESLIE MORTON-                         )
 BATHIO,                                                         )   Honorable
                                                                 )   Sanjay Tailor,
           Defendants-Appellees.                                 )   Judge, presiding.



           JUSTICE LAMPKIN delivered the judgment of the court.
           Presiding Justice Reyes and Justice Martin concurred in the judgment.

                                               ORDER

¶1        Held: On cross-motions for summary judgment, the defendant bank trustee was entitled
                to summary judgment against the plaintiff trust beneficiary, who had sued to
                remove the bank as the successor trustee and sought an accounting, reimbursement
                of costs and fees, and sanctions based on allegations of breach of fiduciary duty,
                bias regarding disbursements to beneficiaries, and unlawful designation of the bank
                as the successor trustee.

¶2        Plaintiff Robert Morton, one of two beneficiaries of a trust established by his mother, sued

his sister, defendant Leslie Morton-Bathio, who was the other trust beneficiary, and defendant
No. 1-21-0163



Glenview State Bank (Glenview), which was the successor trustee. Robert’s operative pleadings

alleged against Glenview claims for an accounting, breach of fiduciary duty based on Glenview’s

alleged bias regarding disbursements to Robert and Leslie, and removal of Glenview as the

successor trustee based, inter alia, on the prior trustee’s alleged lack of mental competence to

designate a successor trustee. Robert and Glenview filed cross-motions for summary judgment,

and the trial court granted summary judgment in favor of Glenview and against Robert.

¶3      On appeal, Robert argues that the trial court erred by granting Glenview’s summary

judgment motion against him and by denying his summary judgment motion against Glenview.

¶4      For the reasons that follow, we affirm the judgment of the circuit court.1

¶5                                        I. BACKGROUND

¶6      In October 2003, Barbara Saichek established an irrevocable trust. Her two adult children,

plaintiff Robert and defendant Leslie, are the sole beneficiaries of the subject Barbara Saichek

trust. Defendant Glenview is the successor trustee of the trust.

¶7      In the trust instrument, settlor Ms. Saichek gave her trustee maximum discretion and

immunity. The trust instrument states that it is the settlor’s desire that the trustee “considers both

the general financial resources and requirements of the [b]eneficiary and the ability of the

[b]eneficiary to deal with and manage the money or property involved”; that “it is not my intention

to limit the [t]rustee’s discretion in any way, including without limitation, the determination of, if

and what distribution should be made”; that distributions “shall be in the sole and absolute



        1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                  -2-
No. 1-21-0163



discretion of the [t]rustee”; and that “no trustee, shall be held personally liable for *** errors in

judgment, [or] *** any acts or omissions that do not constitute fraud, gross negligence or willful

misconduct.”

¶8     Settlor Ms. Saichek died in June 2005, and her second spouse, Mr. Robert Saichek, who

was the stepfather of beneficiaries Robert and Leslie, became the trustee. Article 4, section 1 of

the trust instrument provided that if Mr. Saichek was unwilling or unable to act as a trustee, then

Thomas Korman and Gary Jacobs would act as successor co-trustees and if neither of them could

serve in that capacity, trusteeship would pass to Northern Trust Company.

¶9     Northern Trust Company and Thomas Korman executed declinations to act as trustee in

August and October 2012, respectively.

¶ 10   On November 6, 2013, by document entitled “Transfer and Merger Agreement between

the Barbara Saichek Family Trust and the Barbara Saichek Irrevocable Trust,” Mr. Saichek

consolidated those two trusts. Mr. Saichek also executed on November 6, 2013, his resignation as

trustee for the Barbara Saichek irrevocable trust, effective as of December 31, 2013.

¶ 11   A designation of successor trustees document, executed and effective on November 8,

2013, indicated that Mr. Saichek designated defendant Glenview as the first successor trustee, after

detailing how and why the previously named successor trustees were unavailable to serve.

On appeal, plaintiff Robert challenges Mr. Saichek’s mental competence to sign this document

and, alternatively, the genuineness of his purported signature.




                                                -3-
No. 1-21-0163



¶ 12   On December 27, 2013, Glenview’s senior vice president, Sheila Polcyn, executed on

behalf of Glenview an acceptance as the successor trustee of the trust. She was the assigned officer

with primary responsibility over the trust.

¶ 13   In May 2015, Robert filed this lawsuit against defendants Glenview and Leslie. In his three-

count amended complaint, he alleged that (1) he was entitled to a trust accounting (count I), (2)

Glenview breached its fiduciary duty by its conduct during the accounting and when it used its

discretion to determine whether to make disbursements from the trust (count II), and (3) Glenview

was unlawfully designated as the successor trustee of the trust (count III). Specifically, Robert

alleged that Glenview failed and refused to provide a complete 2014 accounting for the trust and

customary regular monthly or quarterly financial statements; failed to reimburse Robert’s medical

expenses or provide for his basic medical needs; made disbursements to Leslie for non-basic needs

and without confirming that alleged reimbursements to her for medical care or home insurance

were actually paid to her medical providers or insurer; failed to review and object to excessive,

unreasonable and unnecessary fees billed by outside counsel; and failed to evaluate the mental

competence of former trustee Mr. Saichek to have executed the 2013 successorship document.

¶ 14   Robert sought declaratory relief to, inter alia, reimburse him for his medical expenses and

insurance; reassess the reasonableness of the monthly $1000 disbursements to Leslie; audit outside

counsel’s billing statements; declare that Glenview breached its fiduciary duties by its conduct

during the accounting and by failing to act in an impartial manner with respect to Robert and

Leslie; remove Glenview as successor trustee; find that Mr. Saichek lacked the mental competence

to lawfully execute the 2013 successorship document; deny Glenview any claim for



                                               -4-
No. 1-21-0163



reimbursement for its defense of this matter and order Glenview to reimburse the trust for any

costs of defense paid out of the trust’s assets; and award Robert attorney fees and costs.

¶ 15   In October 2015, Glenview amended its motion to dismiss the amended complaint or

alternatively for summary judgment. Glenview argued that Robert had already received an

accounting; Glenview acted appropriately regarding the accounting and the distribution of the trust

assets; the trust gave Glenview full discretion to determine the appropriate distributions; Robert

failed to plead specific facts regarding Mr. Saichek’s alleged mental condition; Gary Jacobs was

incapable of serving as trustee at the time of Mr. Saichek’s resignation, as established by the

affidavits of Mr. Jacob’s wife and physicians; and Glenview was lawfully the successor trustee

and could not be liable for any past distributions from the trust that occurred prior to its

appointment as successor trustee.

¶ 16   Three affidavits, dated September 2015 and attached to Glenview’s motion, averred that

Gary Jacobs was a victim of Alzheimer’s disease and was incapable of serving as trustee. These

affidavits were from (1) Paula Jacobs, Mr. Jacobs’ wife; (2) Dr. Greg Denenberg, Mr. Jacob’s

physician; and (3) Dr. Dennis Gelyana, another physician to Mr. Jacobs.

¶ 17   Another exhibit to Glenview’s motion was the September 2015 affidavit of Sheila Polcyn,

Glenview’s senior vice president, which she supplemented later with her July 2018 affidavit.

Polcyn was the assigned officer with primary responsibility over the trust. She stated that in one

of Robert’s initial communications with Glenview in January 2014, he requested that Glenview

send trust information to him electronically, rather than by U.S. Mail. At the time Robert sent that

request, Glenview had not yet obtained custody of the assets of the trust from the prior trustee.



                                               -5-
No. 1-21-0163



Also, Glenview had a policy that it would not send trust statements to any beneficiary of any trust

via electronic mail. Glenview informed Robert that its standard policy was to deliver account

statements by U.S. Mail because its standard procedure at that time was to provide its

customers/beneficiaries with physical hard copies of account statements.

¶ 18   Polcyn averred that Robert told Glenview he did not have a permanent address and

requested electronic access to his account records. Glenview made a special accommodation for

Robert and in May 2014 gave him access to Glenview’s electronic portal, called “Trustview.” This

enabled Robert to electronically access reports relating to the subject trust. However, Robert later

complained to Glenview that Trustview allegedly did not provide him with the same information

that was contained in the monthly account statements. Glenview made another special

accommodation for Robert by sending him monthly trust statements via “Mimecast,” Glenview’s

secure electronic mail system. Robert was then the only customer/beneficiary of Glenview that

received account statements electronically.

¶ 19   Polcyn averred that in February 2014, Glenview informed Robert that it required trust

beneficiaries to complete and submit certain forms disclosing their information regarding their

income, assets and expenses. Glenview customarily required beneficiaries of all trusts it managed

to provide certain financial information when the applicable trust instrument authorized

discretionary distributions and the trust terms directed Glenview, as trustee, to consider the

personal finances of the beneficiaries—as does the instant trust. Robert questioned Glenview’s

procedures and asked whether his sister Leslie was subject to the same requirements.




                                               -6-
No. 1-21-0163



¶ 20   Polcyn averred that Glenview worked with the attorneys for the prior trustee to learn about

Leslie and Robert and the history of disbursements from the trust. Glenview learned that the prior

trustee had made monthly $1000 payments to Leslie and also that she received Social Security

disability income. Relying on the discretionary provisions of the trust, Glenview decided to

temporarily continue making the $1000 monthly payments to Leslie, to continue making payments

on the mortgage loan on her residence, and to pay such other reasonable expenses as deemed

appropriate by Glenview’s discretionary disbursements committee, until it received the requested

financial information from Leslie and Robert.

¶ 21   Polcyn averred that in May 2014, Glenview contacted Leslie and Robert and asked them

to complete a personal family budget form and provide a personal budget, a list of family assets,

and a copy of their last income tax return—all for Glenview to consider in the event a discretionary

distribution was requested. Leslie responded to the request by appearing in person at Glenview

with her personal bills and other documentation. At that time, Leslie and Polcyn completed the

paperwork requested by Glenview. Thereafter, Leslie stopped by Glenview monthly to speak with

bank personnel. While there, she regularly provided documentation to accompany her requests for

a distribution from the trust. She also regularly discussed her general expenses and financial

situation with Glenview. Robert, however, did not send Glenview any of the requested information

regarding his personal finances.

¶ 22   Polcyn averred that based upon the information provided by Leslie and the attorneys for

the prior trustee, Glenview decided to continue the existing monthly payment to Leslie for living

expenses, to pay the taxes and expenses for the upkeep of the home that was purchased by the



                                                -7-
No. 1-21-0163



previous trustee, and to pay for certain other medical and related expenses. Robert continued to

refuse to provide any information regarding his personal financial situation. Based on that refusal,

Glenview determined not to make any payments to Robert. Relevant emails supporting the factual

statements made in Polcyn’s affidavit were also attached to Glenview’s motion to dismiss/motion

for summary judgment.

¶ 23   In response, Robert filed a cross-motion for partial summary judgment, moved to strike the

affidavits attached to Glenview’s summary judgment motion, and moved for sanctions under

Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018).

¶ 24   On June 21, 2016, the trial court (1) dismissed under section 2-615 of the Code of Civil

Procedure (735 ILCS 5/2-615 (West 2014)), with leave to replead, count II of the amended

complaint regarding Glenview’s alleged breach of fiduciary duty by its use of discretion regarding

disbursements, and (2) granted summary judgment to Glenview on count III of the amended

complaint regarding Glenview’s lawful designation as successor trustee.

¶ 25   In July 2016, Robert filed an amended count II to the amended complaint. He also moved

for sanctions under Rule 137, arguing that Glenview’s motion to dismiss/summary judgment

motion contained false and sanctionable statements.

¶ 26   On August 8, 2016, the court denied Robert’s motion for Rule 137 sanctions. Then

Glenview moved to dismiss Robert’s amended count II to the amended complaint, arguing that it

failed to cure the deficiencies to his claim regarding the alleged disparity of Glenview’s

disbursements between Robert and Leslie.




                                               -8-
No. 1-21-0163



¶ 27   On December 1, 2016, the trial court granted in part and denied in part Glenview’s motion

to dismiss count II of the amended complaint. Specifically, the court struck paragraphs 11, 12, 13,

14, 16, 17, 18(i) and 18(ii) of Robert’s amended count II with prejudice and struck paragraph 15

without prejudice. Robert’s paragraph 15 alleged that Leslie paid her medical providers less than

the amount billed due to discounts or write offs and used the surplus funds disbursed from the trust

to pay for her husband’s prescriptions and other medical care or for other purposes that were not

intended by the trust.

¶ 28   After the parties engaged in mediation, Robert, pursuant to the trial court’s order, filed in

April 2017, a second amended complaint that contained the claims/counts permitted by the court

after December 2016, and included those counts and paragraphs previously dismissed or stricken

to preserve those claims for appeal. Robert’s three-count second amended complaint again alleged

his prior claims for an accounting (count I), breach of fiduciary duty regarding Glenview’s conduct

during the accounting and trust disbursements (count II), and removal of Glenview as an unlawful

successor trustee (count III).

¶ 29   In 2018, Robert moved for summary judgment on all three counts of his operative

pleadings, and Glenview moved for summary judgment on counts I and II of the second amended

complaint (as count III of the amended complaint had already been dismissed in June 2016).

The trial court then made the following rulings:

           •    On February 1, 2019, the court granted Glenview’s motion for summary judgment

                on counts I and II of the second amended complaint.




                                               -9-
No. 1-21-0163



           •    On February 8, 2019, the court clarified its February 1, 2019 order by stating that

                Robert’s motion for summary judgment was denied in its entirety.

           •    On March 12, 2019, the court granted Glenview’s motion for summary judgment

                on count II, paragraph 15, of the second amended complaint concerning the issue

                of plaintiff’s request for attorney fees. This order also stated that “this is a final

                order in that all counts of the second amended complaint were disposed of by

                summary judgment in [Glenview’s] favor.”

           •    On April 2, 2019, the court entered nunc pro tunc as of March 12, 2019, an order

                modifying and clarifying the orders of February 1, February 8, and March 12, 2019.

                The order stated that (1) Glenview’s motion for summary judgment was granted in

                favor of Glenview as to counts I and II of the three-count second amended

                complaint, in its entirety, (2) Robert’s motion for summary judgment on the second

                amended complaint was denied, and (3) regarding Robert’s claim that Glenview

                breached its duty of accounting, including but not limited to its alleged pre-suit

                failure to provide trust tax returns and banking accounting documents as requested

                by Robert, the court found as a matter of law that attorney fees incurred by either

                Robert or the trust were not recoverable as damages.

¶ 30   In September 2019, Robert filed an appeal, which was docketed as case No. 1-19-0768.

Glenview moved for sanctions against Robert under Supreme Court Rule 137, and the trial court

denied that motion. Glenview filed a cross-appeal but later waived it. On December 31, 2020, this




                                                - 10 -
No. 1-21-0163



court dismissed Robert’s appeal for lack of jurisdiction because the trial court’s orders did not

dispose of his claims against Leslie.

¶ 31   Robert then returned to the circuit court, allowed summary judgment to be entered in favor

of Leslie, and obtained entry of an order that found no just reason for delaying enforcement or

appeal “of this cause in its entirety.” Robert timely filed a notice of appeal from that order.

¶ 32                                       II. ANALYSIS

¶ 33                              A. Supreme Court Rule 341(h)

¶ 34   Before addressing the merits of this appeal, we address Glenview’s argument that we

should disregard the statement of facts section of Robert’s appellate brief because it is

argumentative. Specifically, Glenview argues that Robert’s statement of facts is “riddled with

blatant hyperbolic arguments which contain no pretense of being impartial and fair factual

statements” and cites multiple examples from Robert’s brief to support this argument.

¶ 35   An appellant’s statement of facts must contain such facts as are necessary to an

understanding of the case, stated accurately and fairly, without argument or comment, and with

appropriate reference to the pages of the record on appeal. Ill. S. Ct. R. 341(h)(6) (eff. Oct. 1,

2020); Estate of Black v. Black, 2019 IL App (1st) 181452, ¶ 11; see also Ammar v. Schiller,

DuCanto and Fleck, LLP, 2017 IL App (1st) 162931, ¶¶ 11-12 (“The facts must be stated

accurately and fairly and devoid of argument or comments.”); Beitner v. Marzahl, 354 Ill. App. 3d

142, 145-46 (2004) (“argumentative language is inappropriate for a statement of facts and against

the mandate of the rule”). Furthermore, a pro se litigant, like a licensed attorney, must meet all




                                                - 11 -
No. 1-21-0163



requirements of Rule 341(h) in his brief to the reviewing court. In re Marriage of Sanchez,

2018 IL App (1st) 171075, ¶ 39.

¶ 36   Failure to comply with Rule 341(h) can create a forfeiture and be grounds for disregarding

the party’s arguments on appeal, striking the non-compliant brief, and dismissing the appeal.

Hall v. Naper Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶¶ 7-12. “This Court is *** within

its rights to dismiss the appeal for failure to provide a complete statement of facts” (Id. ¶ 9), but

can also simply disregard the non-compliant party’s statement of facts (Jane Doe-3 v. McLean

County Unit District No. 5 Board of Directors, 2012 IL 112479, ¶ 10, n. 4).

¶ 37   Based on our review, we conclude that Robert’s statement of facts is argumentative and

thus does not comply with Rule 341(h). Therefore, we will disregard his statement of facts.

¶ 38                                  B. Summary Judgment

¶ 39   Summary judgment is proper when the pleadings, depositions, admissions, and affidavits,

construed strictly against the movant and liberally in favor of the nonmovant, show that there is

no genuine issue of material fact and that the moving party is entitled to judgment as a matter of

law. 735 ILCS 5/2-1005(c) (West 2018); Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32,

42-43 (2004). The purpose of summary judgment is not to try a question of fact, but to determine

whether a genuine issue of material fact exists. Illinois State Bar Association Mutual Insurance

Co. v. Law Office of Tuzzolino & Terpinas, 2015 IL 117096, ¶ 14. Summary judgment is a drastic

measure and should be granted only when the movant’s right to judgment is clear and free from

doubt. Adams, 211 Ill. 2d at 42-43. Where a reasonable person could draw divergent inferences

from the undisputed facts, summary judgment should be denied. Id.



                                               - 12 -
No. 1-21-0163



¶ 40   A party moving for summary judgment, may prevail by either (1) affirmatively disproving

the nonmovant’s case by introducing evidence that, if uncontroverted, would entitle the movant to

judgment as a matter of law; or (2) establishing that the nonmovant lacks sufficient evidence to

prove an essential element of the non-movant’s cause of action. Carolan v. City of Chicago,

2018 IL App (1st) 170205, ¶ 11. Once the movant satisfies the initial burden of production, the

burden then shifts to the nonmovant to present a competent factual basis that would arguably entitle

the nonmovant to a judgment under the applicable law. Argueta v. Krivickas, 2011 IL App (1st)

102166, ¶ 6. The nonmovant cannot rest on his pleading if the movant has supplied uncontradicted

facts that would warrant judgment for the movant. Abrams v. City of Chicago, 211 Ill. 2d 251, 257

(2004); Valfer v. Evanston Northwestern Healthcare, 2016 IL 119220, ¶ 20. If the nonmovant

cannot produce facts that establish each element of his cause of action, summary judgment for the

movant is proper. Freedberg. v. Ohio National Insurance Company, 2012 IL App (1st) 110938,

¶¶ 25-26.

¶ 41   In opposing a summary judgment motion, the nonmovant must present facts, not

unsupported conclusions, speculation, conjecture, guess, or opinions, which are all insufficient to

withstand summary judgment. In re Estate of Crawford, 2019 IL App (1st) 182703, ¶ 39. The facts

presented by the nonmovant in opposition to a motion for summary judgment must be competent

facts under the applicable law. Wiszowaty v. Baumgard, 257 Ill. App. 3d 812, 819 (1994). Any

evidence that would be inadmissible at trial cannot be considered in a summary judgment

proceeding. Watkins v. Schmitt, 172 Ill. 2d 193, 203-04 (1996); Zamora v. Lewis, 2019 IL App

(1st) 181642, ¶ 67.



                                               - 13 -
No. 1-21-0163



¶ 42   Where, as here, the parties have filed cross-motions for summary judgment, they have

conceded that there are no genuine issues of material fact and have agreed that only questions of

law are involved. Nationwide Financial, LP v. Pobuda, 2014 IL 116717, ¶ 24. In such a situation,

the parties request that the court decide the issues as a matter of law. Id. However, the mere filing

of cross-motions does not preclude a determination that triable questions of material fact exist.

Andrews v. Cramer, 256 Ill. App. 3d 766, 769 (1993). Partial summary judgment may be granted

whenever there is no material factual dispute as to any major issue in a case, even if substantial

controversy exists with respect to other issues. Gleicher, Friberg & Associates, M.D., S.C. v.

University of Health Sciences, Chicago Medical School, 224 Ill. App. 3d 77, 87 (1991).

We review de novo the trial court’s judgment on cross-motions for summary judgment. Pobuda,

2014 IL 116717, ¶ 24; see also Thomas v. Weatherguard Construction Co., Inc., 2015 IL App (1st)

123470, ¶ 63 (under de novo review, the reviewing court performs the same analysis the trial court

would perform).

¶ 43                           C. Trustee’s Discretion and Immunity

¶ 44   On appeal, Robert argues the trial court erred when it granted Glenview’s summary

judgment motion against him and denied his summary judgment motion against Glenview because

he presented sufficient facts to meet his burden to show the necessity and grounds for the

declaratory and injunctive relief requested in all three counts of his operative pleadings.

¶ 45   First, he argues Glenview should reimburse the trust for its litigation and trustee fees and

reimburse him for the litigation expenses he incurred in prosecuting his claim that Glenview

allegedly failed to timely comply with his demand for an accounting. According to Robert,



                                               - 14 -
No. 1-21-0163



Glenview (1) belatedly complied with his demand for an accounting in May 2017, after the trust

and Robert incurred significant litigation expenses, (2) falsely asserted that he refused to provide

his mailing address, and (3) failed to comply with its duty of accounting based on the information

available through electronic access on Glenview’s Trustview website. Robert contends the trial

court should have ordered Glenview to reimburse/disgorge the fees and costs the trust incurred in

Glenview’s defense of this claim, reimburse the trust for Glenview’s trustee fees, and reimburse

Robert for the attorney fees and costs he incurred in successfully prosecuting this claim.

¶ 46    Second, Robert argues Glenview breached its fiduciary duty based on its conduct during

the accounting and its biased and disparate treatment of Robert and Leslie regarding trust

disbursements. Specifically, Robert argues that Glenview gave false and pretextual reasons for

denying Robert’s $7500 claim for out-of-pocket medical expenses, and failed to properly monitor

the disbursements to Leslie to guard against misappropriation of trust assets for the benefit of her

nonbeneficiary spouse. Robert argues that Glenview’s removal as successor trustee is necessary

due to irreconcilable differences.

¶ 47    Third, Robert argues that Glenview is not a valid successor trustee because (1) either

Mr. Saichek was mentally incompetent to lawfully execute the 2013 successorship document or

his signature on that document was not genuine, and (2) Glenview failed to timely comply with

the trust provisions regarding bypassing a designated successor trustee before Glenview assumed

that role.

¶ 48    In response, Glenview argues that the trial court properly granted summary judgment in its

favor and denied summary judgment to Robert because Glenview has complete immunity under



                                               - 15 -
No. 1-21-0163



the terms of the trust and did not engage in any fraud, gross negligence, or willful misconduct.

Glenview contends that the trust settlor knew that her trustee would have to make difficult

decisions and disparate distributions respecting the two beneficiaries due to their substantially

different life circumstances—one is a lawyer and the other is disabled. Accordingly, the settlor

gave the trustee sweeping personal immunity from any lawsuit. The trust instrument mandates

unequivocally that the trustee cannot be held liable for errors in judgment or for any acts or

omissions unless they constitute fraud, gross negligence or willful misconduct.

¶ 49   The precise language of the trust is:

                “7.8A. No Trustee or former Trustee (collectively referred to in this Agreement as

       ‘Indemnified Group’) shall be personally liable for: any liability or obligation of the Trust

       under any agreement; errors in judgment (including action in reliance on the opinion of

       legal counsel for public accountants, or believing in good faith that he or she is acting

       within the authority granted in this Agreement); any acts or omissions that do not constitute

       fraud, gross negligence, or willful misconduct; or the negligence, whether omission or

       commission, dishonesty or bad faith of any employee or agent selected or supervised by a

       member of the Indemnified Group with reasonable care or of any other member of the

       Indemnified Group.”

¶ 50   Furthermore, the statutory Trust and Trustee’s Act (Act), in effect at the time of the creation

of the subject trust in 2003, and in 2016 to 2019 at the time of entry of the orders under review,

specifically provided that such an exculpatory clause is enforceable:




                                               - 16 -
No. 1-21-0163



                “(1) A person establishing a trust may specify in the instrument the *** immunities

        applicable to the trustee, beneficiary and others and those provisions where not otherwise

        contrary to law shall control, notwithstanding this Act. The provisions of this Act apply to

        the trust to the extent that they are not inconsistent with the provisions of the instrument.

                (2) This Act applies to every trust created by will, deed, agreement, declaration or

        other instrument ***.” 760 ILCS 5/3(1), (2) (West 2018).

¶ 51    The current statute, the Illinois Trust Code (Code), which repealed the Act effective

January 1, 2020, similarly provides:

                “The trust instrument may specify the rights, powers, duties, limitations, and

        immunities applicable to the trustee, beneficiary, and others and those terms, if not

        otherwise contrary to law, shall control, except to the extent specifically provided

        otherwise in this Section. The provisions of this Code apply to the trust to the extent that

        they are not inconsistent with specific terms of the trust.” 760 ILCS 3/105(a) (West 2020).

¶ 52    Under the Code, a term in the trust instrument “relieving the trustee of liability for breach

of trust is unenforceable to the extent that it: (1) relieves the trustee of liability for a breach of trust

committed in bad faith or with reckless indifference to the purposes of the trust or the interests of

the beneficiaries; or (2) was inserted as a result of an abuse by the trustee of a fiduciary or

confidential relationship to the settlor.” 760 ILCS 3/1008(a) (West 2020). There is no competent

evidence in this case that any of these restrictions are applicable. The Code also provides

circumstances under which an exculpatory term drafted or caused to be drafted by the trustee is

not valid (760 ILCS 3/1008(b) (West 2020)), but nothing in the record makes that section



                                                  - 17 -
No. 1-21-0163



applicable here. The exculpatory language in the Saichek trust was not drafted or caused to be

drafted by Glenview, which did not become the successor trustee until 10 years after the trust was

created.

¶ 53   Illinois reviewing courts enforce exculpatory and immunity clauses in trust instruments

designed to relieve the trustee from liability so long as the trustee’s breach of the trust was neither

recklessly indifferent to the rights of a beneficiary, nor intentional, nor in bad faith. Tucker v. Soy

Capital Bank and Trust Co., 2012 IL App (1st) 103303, ¶¶ 38-39; MAJS Investment, Inc. v. Albany

Bank & Trust Co., 175 Ill. App. 3d 478, 481 (1988).

¶ 54   As between the former Act and the current Code, the applicable statute that governs here

is the Code. See Bates v. Board of Education, Allendale Community Consolidated School District

No. 17, 136 Ill. 2d 260, 268-69 (1990) (“Where the legislature changes the law pending an appeal,

the case must be decided by the reviewing court as it then exists, not as it was when the judgment

was entered in the lower court.”). By its terms, the current Code applies retroactively to trusts

created before its effective date of January 1, 2020 (760 ILCS 3/1506(1) (West 2020)), subject to

a few exceptions, such as the former Act applies to judicial proceedings commenced before the

effective date if application of the current Code would substantially interfere with the effective

conduct of the judicial proceeding or prejudice the rights of the parties (760 ILCS 3/1506(4) (West

2020)). Also, rules of construction or presumption provided in the Code do not apply to a trust

created before the effective date if there is a clear indication of a contrary intent in the trust

instrument. 760 ILCS 3/1506(5) (West 2020).




                                                - 18 -
No. 1-21-0163



¶ 55    Under either the Act or the current Code, the outcome in this case is the same. Both statutes

codify the overwhelming right of every settlor of a trust to immunize her trustee, which is precisely

what the settlor here did. Robert attacks acts by Glenview that were immunized matters of

judgment, and Robert failed to present any evidence in the record that Glenview engaged in any

conduct amounting to fraud, gross negligence, reckless indifference, willful misconduct or bad

faith. Just the opposite, the record demonstrates that Glenview acted properly. Glenview and its

officers attempted in good faith to accommodate both Robert’s demands and his and Leslie’s

unique situations and needs, and none of Glenview’s challenged conduct rises to the level of

actionable misconduct.

¶ 56    A court’s objective in construing a trust is always to ascertain and give effect to the intent

of the settlor. American Rubber & Plastics Corp. v. First National Bank of Chicago, 50 Ill. 2d 172,

174 (1971); Hillyer v. Hillyer, 148 Ill. App. 3d 399, 403 (1986). When the language of the

particular trust instrument is clear, the settlor’s intent must be determined from that language itself,

without resort to any extrinsic evidence or any aid in interpretation. In re Estate of Lee, 2017 IL

App (3d) 150651, ¶ 32. In interpreting a trust, courts are bound by the intent of the settlor as

evidenced by the plain meaning of the language contained in the trust document. National City

Bank of Michigan/Illinois v. Northern Illinois University, 353 Ill. App. 3d 282, 288 (2004).

The court is not to consider the justice or propriety of a provision in a trust instrument; that is a

matter the law leaves to the settlor to determine. Id. Here, settlor Ms. Saichek expressly mandated

in the trust instrument that the trustee shall not be held personally liable for any error in judgment




                                                 - 19 -
No. 1-21-0163



whatsoever, nor shall the trustee be held liable for any act or omission, unless it constituted fraud,

gross negligence, or willful misconduct.

¶ 57   Gross negligence, willful misconduct and willful and wanton conduct are all legally

interchangeable terms. Moon v. Smith, 276 Ill. App. 3d 958, 966 (1995). They mean a course of

action done with either actual intention to harm or conscious disregard for, or indifference to the

rights of the other person. Burke v. 12 Rothschild’s Liquor Mart, Inc., 148 Ill. 2d 429, 451 (1992).

Fraud consists of a false statement of material fact, known by the party making the statement to be

false, and accompanied by detrimental reliance by the other party. Bangaly v. Baggiani, 2014 IL

App (1st) 123760, ¶ 206; Butler v. Harris, 2014 IL App (5th) 130163, ¶ 28.

¶ 58   At best, Robert’s claims against Glenview assert errors in judgment or erroneous acts and

omissions, but those errors, even if they existed, are immunized by the trust instrument and there

is no evidence that Glenview did anything that constituted fraud, gross negligence, or willful

misconduct. Robert failed to meet his burden to withstand summary judgment by presenting a

factual basis that would arguably entitle him to a judgment on his claims that challenged

Glenview’s conduct concerning the trust accounting, its exercise of its judgment regarding

disbursements to the beneficiaries, and its designation as the successor trustee.

¶ 59                            D. Genuine Issues of Material Fact

¶ 60   Despite the parties having filed cross-motions for summary judgment, whereby they

concede that there are no genuine issues of material fact and agree that only questions of law are

involved (see Nationwide Financial, LP, 2014 IL 116717, ¶ 24), Robert argues that genuine issues




                                                - 20 -
No. 1-21-0163



of material fact on all three counts of his operative pleadings preclude entry of summary judgment

in favor of Glenview.

¶ 61                                     1. The Accounting

¶ 62   Regarding Robert’s claim concerning the accounting, he argues that genuine issues of

material fact exist concerning his claims that he did not receive a proper, complete and timely

accounting until after nearly two years of expensive litigation. Specifically, he argues that

Glenview willfully or in bad faith breached its duty of accounting by falsely claiming that

(1) Glenview could not mail the requested information to Robert because he failed to provide

Glenview with his permanent mailing address and (2) he could have received the necessary account

information electronically via access to Glenview’s Trustview website.

¶ 63   The law regarding a trust accounting provides as follows:

       “It has been established that providing his purpose is proper, a beneficiary has the right to

       inspection on demand to see that the trust is properly executed. [Citation.] In [Wallace v.

       Malooly, 4 Ill. 2d 86 (1954)], the court quoted a commentary from Restatement of Trusts

       § 173 (1935) which stated: ‘*** the beneficiary is always entitled to such information as is

       reasonably necessary to enable him to enforce his rights under the trust or to prevent or

       redress a breach of trust.’ [Citation.] The beneficiary of a trust is entitled to learn from his

       trustee ‘what property came into his hands, what has passed out, and what remains therein,

       including all receipts and disbursements in cash, and the sources from which they came, to

       whom paid and for what purpose paid.’ [Citation.] The beneficiary’s right to obtain

       necessary information from the trustees is broad. When a party seeks an accounting, the



                                                - 21 -
No. 1-21-0163



       trial court must make two separate and distinct determinations: that an accounting is

       required and that a sum certain is due. These determinations are traditionally made in

       separate hearings with separate discovery phases. [Citation.]” McCormick v. McCormick,

       118 Ill. App. 3d 455, 461-62 (1983).

¶ 64   Our review of the record shows that Robert insisted due to his frequent travel that trust

documents must be sent to him by email and Glenview attempted to accommodate his request,

even though it was the bank’s policy to send beneficiaries and clients account information through

the U.S. mail, by providing him access initially in May 2014 to Glenview’s electronic portal and

later by sending him account statements through Glenview’s secure electronic mail system.

Moreover, Glenview presented evidence showing that despite making these accommodations to

Robert, he did not login to the electronic portal to access the statements. Any delay in Robert’s

receiving information regarding the trust was due to his own behavior and was not due to any

fraud, gross negligence or willful misconduct, or any other misconduct by Glenview. Instead, the

record shows that Glenview attempted in good faith to accommodate Robert. Furthermore, Robert

failed to establish at the hearing before the trial court that the information Glenview made available

to him electronically was not as complete as the information contained in Glenview’s mailed

account statements. Finally, the accounting established that Glenview was not required to

reimburse the trust due to any missing funds. The undisputed facts established that Glenview did

not breach any fiduciary duty to Robert with respect to his request for an accounting. We reject

Robert’s claim that a genuine issue of material fact precludes entry of summary judgment in favor

of Glenview on Robert’s claim for an accounting.



                                                - 22 -
No. 1-21-0163



¶ 65                               2. Breach of Fiduciary Duty

¶ 66   Regarding Robert’s claim that Glenview breached its fiduciary duty to him by its biased

treatment of him compared to Leslie, Robert argues that genuine issues of material fact exist

concerning Glenview’s fabricated reason for denying Robert’s medical claim, i.e., his refusal to

provide his personal financial information, because Glenview did not rely on Leslie’s financial

information when Glenview determined the distributions it made to her.

¶ 67   A breach of a fiduciary duty claim must allege and ultimately prove a fiduciary duty on the

part of the defendant; a breach of that duty; damages; and a proximate cause between

the breach and the damages. Martin v. Heinold Commodities, Inc., 163 Ill.2d 33, 53 (1994).

“A trustee owes a fiduciary duty to a trust’s beneficiaries and is obligated to carry out the

trust according to its terms and to act with the highest degrees of fidelity and utmost good faith.”

Fuller Family Holdings, LLC v. Northern Trust Co., 371 Ill. App. 3d 605, 615 (2007). “The intent

of the settlor is the initial question to be addressed before determining the secondary issue of

whether the trustees acted in good faith.” Goddard v. Continental Illinois National Bank & Trust

Co. of Chicago, 177 Ill. App. 3d 504, 509 (1988). A trustee should be impartial to its trust

beneficiaries, but if the terms of the trust authorize unequal distributions a trustee is not being

unlawfully impartial when it makes distributions to one beneficiary and not the other and thus

favors one beneficiary over another. Spencer v. Di Cola, 2014 IL App (1st) 121585, ¶ 37.

The subject trust expressly recited the settlor’s desire “that the Trustee considers both the general

financial resources and requirements of the beneficiary and the ability of the beneficiary to deal




                                               - 23 -
No. 1-21-0163



with and manage the money or property involved” when using its discretion in making

distributions to the beneficiaries.

¶ 68    To support his claim, Robert refers to his and his wife’s affidavits, which averred that

Leslie told them that her medical providers wrote off or discounted her medical bills and she used

the excess funds she received as reimbursement from Glenview for other expenses that were not

intended for the purposes of the trust. Robert’s and his wife’s affidavits, however, are hearsay and

do not constitute admissible evidence to support Robert’s claims concerning the existence of

material issues of fact. See Wiszowaty, 257 Ill. App. 3d at 819 (the facts presented by the

nonmovant in opposition to a motion for summary judgment must be competent facts under the

applicable law); Zamora, 2019 IL App (1st) 181642, ¶ 67 (any evidence that would be inadmissible

at trial cannot be considered in a summary judgment proceeding).

¶ 69    Furthermore, our review of the record establishes that when Glenview accepted its position

as successor trustee, its officers properly had conversations with the attorneys for the prior trustee

concerning the beneficiaries’ status and the history of distributions from the trust. Relying on the

discretionary provisions of the trust, Glenview made the decision to temporarily continue the prior

trustee’s practice of making very modest monthly payments and various distributions to Leslie

until Glenview received the requested financial information from both beneficiaries. All this was

within Glenview’s discretion as trustee and did not raise any genuine issue of material fact as to

bias. Leslie provided Glenview with the requested financial information and Robert did not. Leslie

also stopped by the Glenview monthly to speak with bank personnel. While there, she regularly

provided Glenview with documentation to accompany her requests for a distribution from the trust.



                                                - 24 -
No. 1-21-0163



She also regularly discussed her general expenses and financial situation with bank personnel.

We reject Robert’s claim that a genuine issue of material fact precludes the entry of summary

judgment in favor of Glenview on his breach of fiduciary duty claim.

¶ 70                           3. Designation of Successor Trustee

¶ 71   Regarding Robert’s claim that Glenview’s designation as the successor trustee was

unlawful, he argues that genuine issues of material fact exist concerning whether Mr. Saichek was

mentally competent to make Glenview a successor trustee, whether Mr. Saichek’s signature on the

2013 successorship document was genuine, and whether Glenview complied with the trust

provisions concerning its appointment as successor trustee.

¶ 72                          a. Mr. Saichek’s Mental Competence

¶ 73   First, Robert argues that Mr. Saichek was not mentally competent to execute the

successorship document because he was 89 years old and suffering from advanced Alzheimer’s

disease or severe age-related dementia. To support this argument, Robert submitted to the trial

court affidavits from himself and his wife pursuant to Supreme Court Rule 191 (eff. Jan. 4, 2013)

wherein they averred that one or two years before Mr. Saichek resigned and signed the challenged

successorship document, Leslie told Robert and his wife that Mr. Saichek exhibited signs of severe

dementia, memory loss and confusion, including not knowing the day of the week or recognizing

Leslie. Robert averred that in July 2015 he spoke with Paula Jacobs, a close friend of Mr. Saichek

for over 40 years, and she said that he did not recognize her when she saw him at a restaurant in

June 2015 even after she identified herself. Robert also averred that he believed in good faith that

Mr. Saichek’s primary treating physician would find him unable to act as trustee or understand the



                                               - 25 -
No. 1-21-0163



challenged 2013 successorship document he purportedly signed. Furthermore, Robert averred that

he anticipated retaining an expert medical witness to testify that Mr. Saichek was unable to act as

trustee or competently sign the challenged 2013 document.

¶ 74   Every person is presumed to be sane until the contrary is shown. Kuster v. Schaumburg,

276 Ill. App. 3d 220, 227 (1995). Mental incapacity must be proven and cannot be inferred from

old age, loss of memory, physical illness, feeble health, partial impairment of mental faculties, or

otherwise. Boswell Memorial Hospital v. Bongiorno, 314 Ill. App. 3d 620, 622 (2000). The burden

of overcoming the presumption and proving mental incapacity lies with the party who seeks to set

aside the transaction. Id. That party who bears the burden must prove that the person alleged to be

incompetent was unable to comprehend the nature and effect of the transaction and protect his own

interests. Id. A nonexpert witness may not state an opinion as to a person’s mental capacity to

execute an instrument when the witness did not see the person on the day of execution of the

instrument. Trojcak v. Hafliger, 7 Ill. App. 3d 495, 500 (1972). For a lay witness to prove lack of

capacity, he:

       “must testify to sufficient facts and circumstances to afford reasonable ground for a belief

       in the soundness or unsoundness of mind of the person whose mental capacity is questioned

       and to indicate that his opinion is not a guess, suspicion, or speculation. He must be able

       to intelligently express an opinion. Superficial opinions based on casual impressions or

       observations on chance meetings are of little value.” (Internal citations omitted.) Butler v.

       O’Brien, 8 Ill. 2d 203, 210 (1956).




                                               - 26 -
No. 1-21-0163



The layperson’s opinion must be based on observations sufficiently contemporaneous to the

challenged transaction to be admissible. Id. at 211.

¶ 75   Robert’s and his wife’s affidavits that purport to state what Leslie and Mrs. Jacobs told

them are out of court declarations offered to prove the truth of the matter asserted. Consequently,

those affidavits are hearsay and not admissible evidence. Ill. R. Evid. 801(c) (eff. Oct. 15, 2015);

Ill. R. Evid. 802 (eff. Jan. 1, 2011); Taluzek v. Illinois Central Gulf Railroad Co., 255 Ill. App. 3d

72, 84 (1993); see also Zamora, 2019 IL App (1st) 181642, ¶ 67 (any evidence that would be

inadmissible at trial cannot be considered in a summary judgment proceeding). Furthermore,

Robert’s affidavit stating that he believed Mr. Saichek’s physician would testify that Mr. Saichek

was mentally incompetent, and that Robert intended to retain an expert medical witness to testify

that Mr. Saichek was incompetent are not valid substitutes for the affidavit, deposition or

documents from the primary physician and the expert. Supreme Court Rule 191(b) does not make

admissible the party’s statement of what the witness would say. In addition, the affidavits of Robert

and his wife did not reference any relevant personal interactions with Mr. Saichek on or about

November 8, 2013, the date he signed the challenged successorship document. Robert’s affidavit

did not present any facts or discovery which, if obtained, would have met the high burden to defeat

the presumption that Mr. Saichek was competent. At most, Robert presented anecdotal

observations underscored by hearsay testimony that would be inadmissible.

¶ 76                                   b. Genuine Signature

¶ 77   To support his claim that Mr. Saichek’s signature on the challenged November 2013

document was not genuine, Robert submitted his affidavit and opined as a lay person based on his



                                                - 27 -
No. 1-21-0163



long-standing familial relationship with Mr. Saichek and familiarity with his signature that his

purported signature on the challenged November 2013 document did not look genuine or authentic.

¶ 78   Robert’s self-serving affidavit with no other evidence does not create a genuine issue of

material fact. See National Union Fire Insurance Co. of Pittsburgh, PA v. DiMucci, 2015 IL App

(1st) 122725, ¶¶ 2, 68; Gassner v. Raynor Manufacturing Co., 409 Ill. App. 3d 995, 1005 (2011).

An affidavit from a nonexpert, in support of or in opposition to a summary judgment motion, must

be based on facts, not upon opinions. S. Ct. R. 191(a); Robidoux v. Oliphant, 201 Ill. 2d 324, 330-

31 (2002).

¶ 79   A lay witness may testify only as to facts on which that lay witness has personal knowledge.

Ill. R. Evid. 602 (eff. Jan. 1, 2011); Selby v. O’Dea, 2020 IL App (1st) 181951, ¶ 163. Robert

contends that Mr. Saichek’s signature on the November 8, 2013 successorship document is not

genuine. However, two day earlier, on November 6, 2013, when Mr. Saichek signed the trust

merger document, his signature was authenticated by a duly commissioned notary public.

The notarial certification on the November 6, 2013 document is prima facie proof of the execution

of that instrument by Mr. Saichek. See 5 ILCS 312/6-102(a), (c) (West 2020); In re Estate of

Alfaro, 301 Ill. App. 3d 500, 510 (1998); Krueger v. Dorr, 22 Ill. App. 2d 513, 528 (1959); Spencer

v. Razor, 251 Ill. 278, 287 (1911).

¶ 80   Nothing in the record indicates that the instant notary public on November 6, 2013, did not

comply with the Illinois Notary Public Act. Indeed, the notary states on the instrument that

Mr. Saichek appeared before her and that she personally knew him to be the person who signed

the instrument that day. Prima facie, the person signing the transfer and merger instrument was



                                              - 28 -
No. 1-21-0163



Mr. Saichek. His signature on the transfer and merger document is a true and genuine exemplar

signature. Crucially, just two days later, on November 8, 2013, Mr. Saichek signed the document

on which Robert challenges Mr. Saichek’s signature. Robert, however, offers no facts to show that

the two identical-looking signatures are not identical and genuine.

¶ 81                            c. Mr. Jacob’s Mental Competence

¶ 82   Robert also argues that Glenview’s appointment as successor trustee purportedly is invalid

because there was no physician evidence that Gary Jacobs, the successor trustee named in the trust

instrument, was unable to act, and that the trust instrument requires such evidence. This argument

lacks merit. The affidavits of Gary Jacobs’ wife, Paula Jacobs, and his physicians, Drs. Denenberg

and Gelyana, all conclusively established that Gary Jacobs was suffering from Alzheimer’s

dementia and was incompetent to become a trustee when Mr. Saichek resigned as trustee.

¶ 83   Contrary to Robert’s arguments on appeal, the affidavits of Paula Jacobs, Dr. Denenberg,

and Dr. Gelyana all comply with Supreme Court Rule 191(a). Rule 191(a) is satisfied if “from the

document as a whole, it appears the affidavit is based on the personal knowledge of the affiant and

there is a reasonable inference that the affiant could competently testify to its contents at trial.”

Jackson v. Graham, 323 Ill. App. 3d 766, 777 (2001). The statements in Paula Jacob’s affidavit

were based upon her personal observations of her husband’s health and mental state.

¶ 84   Regarding the physician affidavits, paragraph 14.17 of the trust instrument states as

follows:

                “If the competency of an Individual is being assessed for purposes of determining

       his or her ability to act as a Trustee, then, notwithstanding anything contained in this


                                               - 29 -
No. 1-21-0163



        Section to the contrary, the determination of Incompetency shall be made in writing only

        by the principal physician then attending to that Individual’s care and one other physician

        who has examined that Individual.”

¶ 85    The two medical affidavits were submitted to comply with this provision. Dr. Denenberg’s

affidavit states that he was Gary Jacobs’ principal doctor, and that Gary Jacobs suffered from

dementia since Dr. Denenberg first saw Gary Jacobs as a patient over seven years prior, in 2008.

Dr. Denenberg stated that during those years Gary Jacobs had not been competent to handle any

fiduciary duty or otherwise execute the position of trustee of any personal or other trust.

Dr. Gelyana’s affidavit likewise demonstrated that when he saw Gary Jacobs as Jacobs’ physician

on September 14, 2009, Jacobs was not mentally fit to handle any fiduciary duty or otherwise

execute the position of trustee of any personal or other trust. Dr. Gelyana examined Jacobs and

found that he was expressing behavior problems and suffering from symptoms endorsing a

diagnosis for dementia, and his judgment for everyday life was severely impaired.

¶ 86    Dr. Gelyana’s affidavit comports with the language of the trust, which requires a

determination of incompetency in writing by a physician who has examined the individual.

Gelyana’s affidavit is based upon his personal observation, medical evaluation, and diagnosis of

Gary Jacobs. Dr. Gelyana is a diplomat of the American Board of Psychiatry and Neurology and

a Senior Clinician Educator at the University of Chicago School of Medicine. Both medical

affiants had personal professional interactions with Gary Jacobs, and both affidavits are based on

personal knowledge. These affidavits show that the affiants are experts and can competently testify

to the facts presented in their affidavits.



                                              - 30 -
No. 1-21-0163



¶ 87   Robert argues that Dr. Gelyana’s affidavit was flawed because he examined and diagnosed

Gary Jacobs in 2009 and Mr. Saichek resigned as trustee in 2013. Robert seems to imply that after

2009, Gary Jacobs could somehow have recovered from the incurable and progressive Alzheimer’s

disease. However, the trust does not require that the medical doctor conduct a contemporaneous

examination. The trust instrument only requires a competency determination by the person’s

principal physician, then attending to his care, and one other physician who has examined that

person. Thus, the trust merely requires an affidavit from a physician that examined the person’s

competency at some previous time. Dr. Gelyana evaluated Gary Jacobs’ mental condition, and he

determined that Jacobs was unable to competently handle any fiduciary duty or otherwise execute

the position of trustee. Such examination and determination are all that is required under the

language of the trust.

¶ 88   We reject Robert’s assertion that genuine issues of material fact preclude the entry of

summary judgment in favor of Glenview on Robert’s claim that Glenview’s appointment as

successor trustee was unlawful.

¶ 89   We conclude that the trial court properly entered summary judgment in favor of Glenview

and against Robert on all three counts of his operative pleadings and properly denied summary

judgment to Robert.

¶ 90                         E. Supreme Court Rule 137 Sanctions

¶ 91   Finally, Robert argues the trial court abused its discretion by denying his motion for Rule

137 sanctions and contempt findings against Glenview. Robert sought sanctions against Glenview

based on alleged perjury contained in its supporting documents of its summary judgment motion.



                                             - 31 -
No. 1-21-0163



Specifically, Robert alleged that Ms. Polcyn falsely claimed that he steadfastly refused to provide

Glenview with his permanent mailing address; Glenview gave him access to Trustview, which

provided full accounting information; and Glenview disbursed $1000 monthly payments to Leslie

when she completed Glenview’s financial paperwork.

¶ 92   Under the abuse of discretion standard of review, Robert must show that the trial court

acted arbitrarily, without the employment of conscientious judgment, exceeded the bounds of

reason, and ignored recognized principles of law; or that no reasonable person would take the

position adopted by the lower court. See Kagan v. Waldheim Cemetery Co., 2016 IL App (1st)

131274, ¶ 53. In determining whether the trial court abused its discretion, the reviewing court does

not substitute its judgment for that of the lower court, nor does the reviewing court determine

whether the lower court exercised its judgment wisely. Maggi v. RAS Development, Inc., 2011 IL

App (1st) 091955, ¶ 61.

¶ 93   The purpose of Rule 137 is to prevent parties from abusing the judicial process by imposing

sanctions on litigants who file vexatious and harassing actions based upon unsupported allegations

of fact or law. Burrows v. Pick, 306 Ill. App. 3d 1048, 1050 (1999). The party seeking to have

sanctions imposed by the court must demonstrate that the opposing litigant made untrue and false

allegations without reasonable cause. Id. at 1050-51. Rule 137 is penal in nature and therefore

strictly construed. Dowd & Dowd, Ltd. v. Gleason, 181 Ill.2d 460, 487 (1998); Mohica v. Cvejin,

2013 IL App (1st) 111695, ¶ 47.

¶ 94   As discussed in detail above, the trial court resolved all three counts of Robert’s operative

pleadings by granting summary judgment in Glenview’s favor. Given the nature of those rulings



                                               - 32 -
No. 1-21-0163



in favor of Glenview and our review of the record, it is clear that Rule 137 sanctions against

Glenview were not warranted and no evidentiary hearing was required in order to support a denial

of relief. See Shea, Rogal & Associates, Ltd. v. Leslie Volkswagen, Inc., 250 Ill. App. 3d 149,

154-55 (1993).

¶ 95                                  III. CONCLUSION

¶ 96   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 97   Affirmed.




                                              - 33 -